DETAILED ACTION

This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 13-14 are objected to because of the following informalities, and should be:
13.  The non-transitory, computer-readable medium of claim 12, further comprising program code to: correct a surface relaxivity based, at least in part, on the quantified surface roughness.

14.  The non-transitory, computer-readable medium of claim 12, further comprising program code to: determine a characteristic pore size length, wherein determination of the first length scale is based, at least in part, on the characteristic pore size length.

Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art of record does not show or suggest:
“…determining, with a surface height map of a formation sample, a first length scale corresponding to pore size…
“…filtering the surface height map based, at least in part, on the first length scale to generate a pore feature map…
“…subtracting the pore feature map from the surface height map to generate a pore contribution corrected surface height map; and
“quantifying surface roughness of the formation sample based, at least in part, on the pore contribution corrected surface height map.”
(as in claims 1, 12, and 15)

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Pubs. 2010/0128932, 2014/0270393, 2015/0177351, and 2018/0003653 discloses related methods for determining the porosity and/or roughness of formation samples using NMR and imaging techniques.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852